Citation Nr: 1309731	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-42 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a back disability, and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for radiculopathy.

3.  Entitlement to service connection for neuropathy, lower extremities.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for bilateral ankle and bilateral hip disabilities.

6.  Entitlement to service connection for arthritis, bilateral toes.

7.  Entitlement to service connection for skin disability.

8.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome.

9.  Entitlement to a disability rating in excess of 10 percent for headaches.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Jurisdiction over the case was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Veteran's headache claim is decided below and all other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.





FINDINGS OF FACT

1.  Service connection for a back disability was denied in a June 1993 rating decision; the Veteran was notified in June 1993 but did not appeal.

2.  Evidence received since the June 1993 decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  Throughout the claim/appeal period, the service-connected headaches are manifested by headaches that occur daily with less than half being prostrating, requiring bedrest for 3 to 4 hours.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the June 1993 decision, the criteria for reopening the claim for service connection for a back disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

2.  The criteria for a disability rating of 30 percent for headaches, but not higher, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria - Reopened Back Claim

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed. 38 C.F.R. § 20.1100.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis - Reopened Back Claim

Initially, the Board notes that the claim for service connection for a back disability was reopened and adjudicated on the merits in the December 2009 rating decision on appeal.  However, because the reopening of a claim is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, the Board must determine this issue on its own.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Review of the file shows the Board denied service connection for a back disability in June 1993, based on the determination that the Veteran did not have treatment for any back condition during military service.  The June 1993 decision was not appealed.

The evidence received since the June 1993 decision includes a private examination report in August 2009 in which Dr. N.A.O. stated that it was more probable than not that the Veteran's back problem are service connected due to his duties at service and his service connected left knee problem.

The medical evidence added to the record confirms that the Veteran has a back problem.  In addition, the medical record from the Veteran's private physician documents her opinion that the Veteran's current back problems could be related to service.  The foregoing evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.

VCAA - Headaches Claim

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided notice required under VCAA in September 2009.  However, these letters did not predate the initial rating decision.  However, after the letters were provided, the Veteran was afforded the opportunity to submit additional evidence and he did so.  Furthermore, the claim was thereafter readjudicated.  Therefore, the purpose of the VCAA notice was fulfilled and the timing deficiency is not prejudicial to the Veteran. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Available VA and private treatment records have been associated with the claim folder.  The Veteran was also afforded a VA examination which is found to be adequate in that it documented the reported history of the illness, conducted a full physical examination of the Veteran, and reported accurate findings.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

Legal Criteria - Headaches Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012). 

The Veteran's service-connected headache disability is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (migraine).  The rating criteria in relevant part are as follows.  A rating of 10 percent is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months, and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119   (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis - Headaches Claim

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability under review. 

Service connection for headaches was granted in a rating decision in August 1998.  At that time, the Veteran was assigned a 10 percent rating for headaches, effective from June 2, 1997.  

The Veteran filed the instant claim for an increased rating in August 2009.  After carefully reviewing the evidence of record, the Board concludes that the impairment from the Veteran's headaches meet the criteria for a 30 percent disability at all times relevant to this decision.

A private examination report in August 2009 noted that the Veteran had constant headaches that had not resolved even though he was on daily medications; the headaches were interfering with his daily tasks and job.

The Veteran was afforded a VA examination in October 2009 in which he reported daily headaches that when severe required him to go to bed for 3 to 4 hours in less than half of the occasions when the headaches were prostrating.  The examiner diagnosed chronic daily headaches of the tensional, muscle contraction type with significant effects on the Veteran's occupation to include increased absenteeism.

The Board finds that throughout the period of this claim, the evidence of record shows that the Veteran has had characteristic prostrating attacks occurring on an average once per month, as required for a 30 percent disability rating.  

The Board does not find that a higher rating of 50 percent is warranted as the reported disability picture does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  That is, the Veteran reported prostrating headaches in less than half of his daily headaches that only lasted 3 to 4 hours; moreover, although he reported increased absenteeism, this does not show severe economic inadaptability.

Accordingly, the Veteran is entitled to a 30 percent schedular rating for his service-connected headaches throughout the period of this claim.

Extraschedular Consideration

The Board has considered whether referral of the case for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is warranted.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b) (1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b) (1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the headaches at issue.  The impairment from the Veteran's headaches directly corresponds to the schedular criteria.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


TDIU Consideration 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.   

In this case, the Veteran does not allege, and the evidence does not show, that he is unable to work.  On the contrary, the Veteran is employed.  Accordingly, the Board finds that a claim for TDIU is not raised by the record.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for back disability is granted.

A 30 percent disability rating for headaches is granted throughout the period of this claim, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims on appeal are decided.

The Veteran contends that he is entitled to service connection for back disability; radiculopathy; neuropathy, lower extremities; right knee disability; bilateral ankle and bilateral hip disabilities; arthritis, bilateral toes; and skin disability.  He believes his disabilities are related to his active duty service; specifically, it appears that he attributes most claimed disabilities (though not skin disability) to his duties as a parachutist in service.

Service records (to include his DD Form 214) show that the Veteran performed parachuting duties, earning a Parachutist Badge.  He also received the Southwest Asia Service Medal.

As for post-service medical evidence, the record contains medical reports starting in 1997 that detail the Veteran's complaints of chronic back pain, chronic knee pain, skin lesions in the back and abdominal areas, joint pain; and show diagnoses of moderate bilateral first metatarsophalangeal joint degenerative osteoarthritis, bilateral hallux rigidus, and early degenerative spondylosis of the lumbar spine.

In addition, in August 2009 Dr. N.A.O. evaluated the Veteran and noted that he had a skin rash that started presenting after his return from the Gulf War.  The doctor stated that constant exposure to some allergen or toxic agent can change skin sensitivity, making the skin more prone to develop skin allergies or dermatitis; she stated that it was more probable than not that his skin problem was service connected.

Dr. N.A.O. also stated that the Veteran was an infantry parachutist, realizing multiple jumps at short distances, which puts a lot of pressure and stress in articulations at landing.  The doctor stated that this kind of stress could cause chronic inflammatory changes with degenerative problems and that the Veteran's service-connected left knee disability made him bear his weight more on his right side than on the left; all of this bringing problems that could present disc bulging, herniation, and problems of radiculopathy and neuropathy.  The doctor stated that it was more probable than not that the Veteran's toes arthritis problem and his knee and back problems were service connected due to his duties at service and his already left knee problem.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c) (4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for VA examinations in response to his claim.

In regards to the claim for entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome, the Veteran was afforded a VA examination in October 2009.  However, the claims file was not provided and therefore not reviewed, and the examination report does not indicate that testing of joint movement against varying resistance was performed.  Moreover, although the Veteran reported increased pain during cold, rainy weather conditions and flare-ups of joint disease, the examiner did not express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups.  In short, the Veteran has not been given an adequate examination that complies with 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Thus, he must be afforded another VA examination, the report of which complies with the Board's remand instructions.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO should obtain a copy of any pertinent, outstanding VA treatment records.  A copy of the records should be associated with the claims file.

2.  Then, the RO should arrange for the Veteran to undergo VA examination(s) to determine the nature and etiology of his claimed back disability; radiculopathy; neuropathy, lower extremities; right knee disability; bilateral ankle and bilateral hip disabilities; arthritis, bilateral toes; and skin disability.   

The claims file must be made available to and reviewed by the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions as well as his subjective history. 

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on the claims file review and the examination results, the examiner(s) should render an render an opinion as to whether there is a 50 percent or better probability that the Veteran's back disability; radiculopathy; neuropathy, lower extremities; right knee disability; bilateral ankle and bilateral hip disabilities; arthritis, bilateral toes; and skin disability are related to his active service, to specifically include his duties as a parachutist.  For purposes of the opinion(s), the examiner(s) should assume that the Veteran is a reliable historian.  

The rationale for the opinion(s) must also be provided. 

3.  The Veteran should be scheduled for a VA examination for the purpose of determining the current severity of his service-connected left knee patellofemoral syndrome.  The claims files and a copy of this Remand must be made available to and reviewed by the examiner.

The examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The rationale for all opinions expressed should also be provided.

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


